PoR cuanto la Corte de Distrito de Arecibo resolvió lo que sigue:
“El día 19 de marzo de 1927 el demandado guiaba un automóvil Studebaker de su propiedad por la carretera que conduce de Arecibo a Hatillo. El demandante Venancio Villalba viajaba en un carro Ford guiado por Paulino Pellot y que llevaba la misma dirección. El chauffeur Pellot pidió derecha para pasar. El demandado accedió al aviso y dió paso. Al pasar con su carro el chcmffeu/r Pellot encontró que obstaculizaba la vía una carretilla de un peón caminero que trabajaba en la cuneta inmediata, junto a cuya cuneta se encontraba el otro demandante Alfredo Díaz conversando con ■el caminero. El chauffeur Pellot desvió su carro Ford y su rueda delantera derecha chocó con la rueda trasera izquierda del Studebaker del demandado. A consecuencia del impacto •el carro Ford quedó volcado sobre la cuneta y al volcarse produjo al demandante Díaz una herida en la frente por la cual fue asistido y recluido ocho días en una clínica; y el otro demandante, Villalba, recibió una herida en la frente y *1037lina contusión en la pierna izquierda, por lo qne fné asistido y reclnido durante seis días en la misma clínica.”
PoR cuanto para sostener esa conclusión no importa qne el demandante no fuera culpable de negligencia, toda vez qne él estaba obligado a probar la negligencia del demandado.
Bob. cuanto la prueba analizada por nosotros sostiene la conclusión de la corte inferior, ann cnando Imbo conflicto en la misma.
Pob cuanto en lo que al segundo señalamiento de error se refiere, el demandante no tomó excepción en la corte de distrito.
Pob cuanto la eliminación de cierta prueba, qne se señala como error, de ser tal error, no era fundamental o perjudi-cial, toda vez que dicha prueba no tendía a probar cómo ocurrió el accidente, y a lo sumo sólo tendía a demostrar que el demandado estaba dispuesto a impedir un litigio.
Pob tanto, debe confirmarse la sentencia apelada.